DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted October 21, 2020.  Claims 23, 25 – 27, 29, 32 – 35, 39 – 40, and 42 are amended.  Claims 1 – 22 were previously cancelled.  Claim 43 is new.  Claims 23 – 43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 – 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 23 – 43 are drawn to a computer program product, system, and method, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 23, 33, and 42 recite providing one or more user-selectable options, receive a selection from the one or more user- selectable options comprising at least one compliance parameter; receiving the selection that a message is to be transmitted to a specified healthcare entity, wherein the message is part of a conversation between a user and the specified healthcare entity; prior to facilitating transmission of the message: at least in part in response to the at least one compliance parameter, adding at least one compliance indicator to the message, the at least one compliance indicator indicating whether the user is compliant with the at least one compliance parameter; accessing a user defined-communication policy, the user-defined communication policy specifying, by the user, that the specified healthcare entity is permitted to receive the message; receiving an indication of the specified healthcare entity which the message will be transmitted; and, determining that the specified healthcare entity correlates with the user-defined communication policy.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing communication between a patient and provider to assist with treatment for a medical condition. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including:   “A computer program product for implementing a method for securely messaging a healthcare entity, the computer program product comprising one or more non-transitory computer-readable storage media having stored thereon computerize- executable instructions that, when executed by one or more processors cause the one or more processors to perform the method”; “a display operatively coupled to a computing system”, “a menu”;  
“securely transmitted”;  “encrypted”; “the one or more processors encrypting the message using at least one encryption algorithm configured to encrypt one or more characters of the message”, “transmitting the encrypted message to the specified healthcare entity”, “system memory coupled to the one or more processors”, “a communications module operatively coupled to the one or more processors”, “a secure messaging service operative coupled to the one or more processors”, and “a determining module operatively coupled to the one or more processors” are additional elements that are recited at a high level of generality (e.g., the “A computer program product for implementing a method for securely messaging a healthcare entity, the computer program product comprising one or more non-transitory computer-readable storage media having stored thereon computerize- executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform the methods” performs no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0040] Embodiments described herein may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Embodiments described herein also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system. Computer-readable media that store computer-executable instructions in the form of data are computer storage media. Computer-readable media that carry computer-executable instructions are transmission media. Thus, by way of example, and not limitation, embodiments described herein can comprise at least two distinctly different kinds of computer readable media, computer storage media and transmission media.
[0041] Computer storage media includes RAM, ROM, EEPROM, CD-ROM, solid state drives (SSDs) that are based on RAM, Flash memory, phase-change memory (PCM), or other types of memory, or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions, data or data structures and which can be accessed by a general purpose or special purpose computer.
[0042] A "network" is defined as one or more data links and/or data switches that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmission media can include a network which can be used to carry data or desired program code means in the form of computer-executable instructions or in the form of data structures and which can be accessed by a general purpose or special purpose computer. Combinations of the above should also be included within the scope of computer-readable media. program code means in the form of computer-executable instructions or in the form of data structures and which can be accessed by a general purpose or special purpose computer. Combinations of the above should also be included within the scope of computer-readable media.
[0043] Further, upon reaching various computer system components, program code means in the form of computer-executable instructions or data structures can be transferred automatically from transmission media to computer storage media (or vice versa). For example, computer-executable instructions or data structures received over a network or data link can be buffered in RAM within a network interface module (e.g., a  network interface card or "NIC"), and then eventually transferred to 
[0044] Computer-executable (or computer-interpretable) instructions comprise, for example, instructions which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. The computer executable instructions may be, for example, binaries, intermediate format instructions such as assembly language, or even source code. Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the described features or acts described above. Rather, the described features and acts are disclosed as example forms of implementing the claims.
[0045] Those skilled in the art will appreciate that various embodiments may be practiced in network computing environments with many types of computer system configurations, including personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, mlcroprocessor based or programmable consumer electronics, network pes, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, and the like. embodiments described herein may also be practiced in distributed system environments where local and remote computer systems that are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, each perform tasks (e.g. cloud computing, cloud services and the like). In a distributed system environment, program modules may be located in both local and remote memory storage devices.
[0056] Components of a mobile wallet platform can be connected to one another over (or be part of) a system bus and/or a network. Networks can include a Local Area Network ("LAN"), a Wide Area Network ("WAN"), and even the Internet.  Accordingly, components of the mobile wallet platform can be "in the cloud". As such, mobile wallet platform components as well as any other connected computer systems and their components, can create message related data and exchange message related data (e.g., Internet Protocol ("IP") datagrams and other higher layer protocols that utilize IP datagrams, such as, Transmission Control Protocol ("TCP"), Hypertext Transfer Protocol ("HTTP"), Simple Mail Transfer Protocol ("SMTP"), etc.) over the system bus and/or network.
[0078] Method 700 includes determining that a user is subscribed to a health care service, where the health care service is configured to facilitate secure communication between the user and one or more other health care entities (710). For example, user 805 may provide input 806 to computer system 801 indicating that the user intends to subscribe to health care service 814. The user's subscription information 818 may be transferred from computer system 801 to computer system 813. In 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 24 – 32, 34 – 41, and 43 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 23 – 25, 27 – 28, 30, 32 – 37, and 41 – 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi (U.S. Publication Number 2012/0129139 A1) in view of Pensak et al., herein after Pensak (U.S. Patent Number 6,289,450 B1).

Claim 23 (Currently Amended): Partovi teaches a computer program product for implementing a method for securely messaging a healthcare entity (paragraph 13 discloses a system for allowing secure message between patients and care team members), the computer program product comprising one or more non-transitory computer-readable storage media having stored thereon computerize- executable instructions that, when executed by one or more processors (paragraph 53 discloses code or logic implemented in hardware or computer readable media), cause the one or more processors (paragraph 48 discloses processors) to perform the method, the method comprising: 
Providing, to a display operatively coupled to a computing system, a menu of one or more user-selectable options, wherein the menu is configured to receive a selection from the one or more user- selectable options comprising at least one compliance parameter (paragraph 36 discloses the system provides selections that allow a physician to select what symptoms they want to monitor, and set a threshold for each symptom/signs outside which they will be alerted; paragraph 43 discloses an input device capable of transmitting information from a user to a computer, indicating a 
Receiving the selection, wherein the selection indicates that a message is to be securely transmitted to a specified healthcare entity, wherein the message is part of a conversation between a user and the specified healthcare entity (paragraph 13 discloses a secure messaging module configured to allow encrypted messages to flow to and from patients that have a relationship with care team members; paragraph 73 discloses a messaging module configured to deliver messages for display outside the HC server including e-mail, text messages, video message, postal or telephone; paragraph 108 discloses a text message module receives the information from a patient via a text message, and the input of the text message may include the body of the text); 
prior to facilitating transmission of the message: 
at least in part in response to the at least one compliance parameter, adding at least one compliance indicator to the message, the at least one compliance indicator indicating whether the user is compliant with the at least one compliance parameter (paragraph 88 discloses healthcare providers and/or patient may be alerted when the patient fails to follow through on his or her prescribed treatment (compliance) and communication may be through at least one of the web including chat, phone, email, text message medical device, and other telecommunication devices; paragraph 108 discloses a patient may e-mail or text message their heart rate or blood pressure measurements (indicator) and the information is stored with the patient record); 
-defined-communication policy, the user-defined communication policy specifying, by the user, that the specified healthcare entity is permitted to receive the message (paragraph 37 discloses a communication policy where the patient may set privacy settings which grant access to more or less data on their condition or treatment for any support team members; paragraph 66 discloses a relationship management module which may enforce the access permissions of a patient’s care team (the specified healthcare entity); paragraph 88 discloses privacy controls/settings are available to patients to customize which members of the patient’s community may see and/or modify/delete/edit different patient related information); 
receiving, by a communications module, an indication of the specified healthcare entity to which the message will be transmitted (paragraph 13 discloses a secure messaging module (communications module) configured to allow encrypted messages to flow to and from patients that have a relationship with healthcare team members; paragraph 41 discloses self-reporting from the patient and data from the tele-monitoring devices; paragraph 69 discloses the tele-monitoring module may be configured to allow remote monitoring of the patient and configured to receive or send data and/or facilitate tele-visits with physicians or care team members indicating the patient is in a different location than the provider; paragraph 88 discloses the virtual community and its multi-channel communication system facilitates ongoing monitoring of the patient as well as communication information exchange among the patient and the support community members);   
determining that the specified healthcare entity correlates with the user-defined communication policy (paragraph 88 discloses privacy controls/settings available to 
based upon the specified healthcare entity correlating with the user-defined communication policy, determining that the message is to be encrypted (paragraph 13 discloses a secure messaging module configured to allow encrypted messages to flow to and from patients that have a relationship with care team members; paragraph 29 discloses the patient support community (those given access to the patient’s communication policy) include the patient’s entire medical team including physicians, nurses, assistants, and ancillary care providers; paragraph 73 discloses the messaging module may include additional security measures including one-way encryption of messages, two-way encryption of messages, and password protected measures; claim 16); 
transmitting the encrypted message to the specified healthcare entity (paragraph 13 discloses a secure messaging module configured to allow encrypted messages to flow to and from patients that have a relationship with care team members; paragraph 73 discloses the messaging module may transmit messages upon the occurrence of an event (from a patient to the doctor (healthcare entity)); claims 16, 19, and 20). 
Partovi fails to explicitly teach the following limitations met by Pensak as cited:
upon determining that the message is to be encrypted, the one or more processors encrypting the message using at least one encryption algorithm configured to encrypt one or more characters of the message and form an encrypted message (column 2, lines 10 – 28 discloses allowing an authoring user to convert a text document (which is well known to contain one or more characters) to an unreadable form using a strong encryption algorithm and an encryption key, or set of encryption keys.  Pensak does not explicitly disclose a healthcare entity, however, that feature is disclosed by Partovi and discussed above).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Partovi to further include information security architecture for encrypting documents for remote access while maintaining access control by the author or other controlling object as disclosed by Pensak.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Partovi in this way to provide access to encrypted information by authorized users and prevent unauthorized users from gaining access to the encrypted information (Pensak:  column 1, lines 16 – 21).

Claim 24 (Previously Presented): Partovi and Pensak disclose the computer program product of claim 23.
Partovi fails to explicitly teach the following limitations met by Pensak as cited:
wherein the at least one compliance parameter specifies that the message must automatically perish after being received and read by the specified healthcare entity (column 4, lines 51 – 61 discloses a “Plug-In” where the Application interface is a standard Plug-In to Adobe Acrobat using SDK and Plug-In Standard Interface; column 
The motivation to combine the teachings of Partovi and Pensak is discussed in the rejection of claim 1, and incorporated herein.

Claim 25 (Currently Amended): Partovi and Pensak disclose the computer program product of claim 23. 
Partovi fails to explicitly teach the following limitations met by Pensak as cited:
wherein the encrypted message perishes automatically after a specified period of time (column 7, lines 16 – 45 discloses the encryption key lifetime is very short on the authoring user’s machine – the duration of the key’s existence depends of the speed of the computer which performs the encryption since the key is destroyed immediately after the encryption.  Although Pensak does not disclose an exact time, Pensak discloses the encryption key is immediately destroyed which is interpreted as a specified period of time, real time for example).  
The motivation to combine the teachings of Partovi and Pensak is discussed in the rejection of claim 1, and incorporated herein.

Claim 27 (Currently Amended): Partovi and Pensak disclose the computer program product of claim 23.
Partovi fails to explicitly teach the following limitations met by Pensak as cited:
wherein the one or more non-transitory computer-readable storage media is configured to avoid storing the message (column 7, lines 16 – 45 discloses the “Plug-In” at the authoring users computer encrypts the segment (of document), immediately destroys or removes the key (perish) from the authoring user’s computer and deletes the clear text for the segment from the Plug-in, thus by destroying or removing, the document (message) is not stored).  
The motivation to combine the teachings of Partovi and Pensak is discussed in the rejection of claim 1, and incorporated herein.

Claim 28 (Previously Presented): Partovi and Pensak disclose the computer program product of claim 23.  Partovi discloses a product wherein intervening transmission entities between the user and the specified healthcare entity are prevented from accessing the encrypted message (paragraph 124 discloses allowing a patient to set permission levels to control the access of the various access, which is interpreted as preventing access to certain parties).

Claim 30 (Previously Presented): Partovi and Pensak disclose the computer program product of claim 23.  Partovi discloses a product wherein a messenger application is instantiated, the messenger application being configured to authenticate the user prior to facilitating transmission of the message (paragraph 73 discloses password protected messaging (authentication)).  

Claim 32 (Currently Amended): Partovi and Pensak disclose the computer program product of claim 23.  Partovi discloses a product wherein the message is generated from a messenger application provides one or more portions of structural data that allow the specified healthcare entity to perform one or more specified functions (paragraph 13 discloses a secure message module configured to allow encrypted messages to flow to and from patients that have a relationship with care team members; paragraph 14 discloses a messaging module configured to read the updated medical data and send a message to the medical team if the updated medical data meets predetermined criteria; paragraph 73 discloses a messaging module configured to allow a doctor to send and display a message to a patient via the healthcare server), the one or more specified functions comprising filling prescriptions or filling out insurance (paragraph 137 discloses the healthcare system may be configured to generate a prescription for the patient).

Claim 33 (Currently Amended): Partovi teaches a computer system comprising: 
one or more processors (Figure 2; paragraphs 44 and 48); 
system memory operatively coupled to the one or more processors (paragraph 53 discloses the hardware of the system may include microprocessors; paragraph 149 discloses a storage medium can be coupled to the processor); 
a communications module operatively coupled to the one or more processors (Figure 2; paragraph 28 discloses the system is applicable to different paragraph 53 discloses the hardware of the system may include microprocessors; paragraph 149 discloses a storage medium can be coupled to the processor);
a secure messaging service operatively coupled to the one or more processors (Figure 2 illustrates the messaging module coupled to a processor; paragraph 13 discloses a system for allowing secure messaging between patients and their care team members; paragraph 73 discloses a messaging module configured to deliver messages for display outside the healthcare server such as email or text message (SMS or MMS);
a determining module operatively coupled to the one or more processors (paragraph 12 discloses a condition module configured to determine one or more conditions suffered by the patient; claim 1): and
 one or more non-transitory computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors (paragraph 53 discloses code or logic implemented in hardware or computer readable media), cause the one or more processors to:
access a user-defined communication policy, the user-defined communication policy comprising a specified healthcare entity selected by a user (paragraph 37 discloses a communication policy where the patient may set privacy settings which grant access to more or less data on their condition or treatment for any support team members; paragraph 66 discloses a relationship management module which may 
receive, from the communications module, an encrypted message that includes message content intended for the specified healthcare entity (paragraph 13 discloses a secure messaging module configured to allow encrypted messages to flow to and from patients that have a relationship with care team members; paragraph 73 discloses the messaging module may transmit messages upon the occurrence of an event (from a patient to the doctor (healthcare entity)); claims 16, 19, and 20);
receive, from the communications module, an indication of a transmission location to which a message will be transmitted (paragraph 41 discloses self-reporting from the patient and data from the tele-monitoring devices; paragraph 69 discloses the tele-monitoring module may be configured to allow remote monitoring of the patient and configured to receive or send data and/or facilitate tele-visits with physicians or care team members indicating the patient is in a different location than the provider; paragraph 73 discloses a messaging module configured to deliver messages for display outside the HC server including e-mail, text messages, video message, postal or telephone; paragraph 108 discloses a text message module receives the information from a patient via a text message, and the input of the text message may include the body of the text)); 
determine that the transmission location correlates with the user-defined communication policy (paragraph 88 discloses privacy controls/settings available to 
receive, by the communications module, an input defining at least one compliance parameter (paragraph 36 discloses the system provides selections that allow a physician to select what symptoms they want to monitor, and set a threshold for each symptom/signs outside which they will be alerted; paragraph 122 discloses tracking only a few attributes for a patient which improve the likelihood of compliance by the patient, the attributes may include, but not limited to, condition, location, medical history, and prescriptions (paragraph 106) thus, patient’s compliance could be monitored) and at least one compliance indicator indicating whether the user is compliant with the at least one compliance parameter (paragraph 10 discloses the ability to monitor a patient’s progress throughout their treatment plan, in conjunction with a patient community support system to boost patient compliance; paragraph 35 discloses monitoring (tracking) a patient’s blood pressure (compliance parameter) following a new prescription medication);
determine, from the determining module, information that the encrypted message was received as part of an established session between the secure messaging service and a user-side instance of a messenger application (paragraph 13 discloses a secure messaging module configured to allow encrypted messages to flow to and from patients that have a relationship with care team members indicating user and recipient instance 
Partovi fails to explicitly teach the following limitations met by Pensak as cited:
when the information is received, transmit, using the communications module, the encrypted message to the specified healthcare entity, the encrypted message being accessible by the specified healthcare entity via a healthcare instance of the messenger application (column 2, lines 10 – 28 discloses allowing an authoring user to convert a text document (which is well known to contain one or more characters) to an unreadable form using a strong encryption algorithm and an encryption key, or set of encryption keys.  Pensak does not explicitly disclose a healthcare entity, however, that feature is disclosed by Partovi and discussed above). 
The motivation to combine the teachings of Partovi and Pensak is discussed in the rejection of claim 1, and incorporated herein.

Claim 34 (Currently Amended): Partovi and Pensak disclose the computer system of claim 33. 
Partovi fails to explicitly teach the following limitations met by Pensak as cited:
 wherein the encrypted message perishes automatically after being received and read by the specified healthcare entity (column 4, lines 51 – 61 discloses a “Plug-In” where the Application interface is a standard Plug-In to Adobe Acrobat using SDK and Plug-In Standard Interface; column 7, lines 16 – 45 discloses the “Plug-In” at the encrypted message is readable by the specified healthcare entity but is not stored (column 7, lines 16 – 45 discloses the “Plug-In” at the authoring users computer encrypts the segment (of document), immediately destroys or removes the key (perish) from the authoring user’s computer and deletes the clear text for the segment from the Plug-in, thus by destroying or removing, the document (message) is not stored).  
The motivation to combine the teachings of Partovi and Pensak is discussed in the rejection of claim 1, and incorporated herein.

Claim 35 (Currently Amended): Partovi and Pensak disclose the computer system of claim 33. 
Partovi fails to explicitly teach the following limitations met by Pensak as cited:
 wherein the at least one compliance parameter specifies that the encrypted message perishes automatically after being received and read by the specified healthcare entity (column 4, lines 51 – 61 discloses a “Plug-In” where the Application interface is a standard Plug-In to Adobe Acrobat using SDK and Plug-In Standard Interface; column 7, lines 16 – 45 discloses the “Plug-In” at the authoring users computer encrypts the segment (of document), immediately destroys or removes the key (perish) from the authoring user’s computer and deletes the clear text for the segment from the Plug-in).  


Claim 36 (Previously Presented): Partovi and Pensak disclose the computer system of claim 35. 
Partovi fails to explicitly teach the following limitations met by Pensak as cited: 
wherein the encrypted message perishes automatically after a specified period of time (column 7, lines 16 – 45 discloses the encryption key lifetime is very short on the authoring user’s machine – the duration of the key’s existence depends of the speed of the computer which performs the encryption since the key is destroyed immediately after the encryption.  Although Pensak does not disclose an exact time, Pensak discloses the encryption key is immediately destroyed which is interpreted as a specified period of time, real time for example).  
The motivation to combine the teachings of Partovi and Pensak is discussed in the rejection of claim 1, and incorporated herein.

Claim 37 (Previously Presented): Partovi and Pensak disclose the computer system of claim 33. Partovi discloses a system wherein the secure messaging service is configured to store messages in a data store (paragraph 109 discloses a patient may email or text a secure message, which would then be saved with the patient record system).

Claim 41 (Previously Presented): Partovi and Pensak disclose the computer system of claim 33. Partovi discloses a system wherein the secure messaging service facilitates secure messaging between at least a first specified healthcare entity and a second specified healthcare entity (paragraph 36 discloses the medical team can communicate with other members of the medical team using the same encrypted private messaging).

Claim 42 (Currently Amended): Partovi discloses a method, implemented at a computer system including at least a processor (Figure 2; paragraphs 44 and 48), communications module (Figure 2; paragraph 28 discloses the system is applicable to different wireless technologies, system configurations, networks, and transmission protocols; paragraph 53 discloses the hardware of the system may include microprocessors; paragraph 149 discloses a storage medium can be coupled to the processor), a determining module (paragraph 12 discloses a condition module configured to determine one or more conditions suffered by the patient; claim 1), and a memory (paragraph 53 discloses the hardware of the system may include microprocessors; paragraph 149 discloses a storage medium can be coupled to the processor), for securely messaging a healthcare entity, the method comprising: 
accessing a user-defined communication policy, the user-defined communication policy specifying, by a user, that a specified healthcare entity is permitted to receive a message ((paragraph 37 discloses a communication policy where the patient may set privacy settings which grant access to more or less data on their condition or treatment for any support team members; paragraph 66 discloses a relationship management 
receiving at a receiving module, an encrypted message that includes message content intended for the specified healthcare entity (paragraph 13 discloses a secure messaging module (communications module) configured to allow encrypted messages to flow to and from patients that have a relationship with healthcare team members; paragraph 41 discloses self-reporting from the patient and data from the tele-monitoring devices; paragraph 69 discloses the tele-monitoring module may be configured to allow remote monitoring of the patient and configured to receive or send data and/or facilitate tele-visits with physicians or care team members indicating the patient is in a different location than the provider; paragraph 88 discloses the virtual community and its multi-channel communication system facilitates ongoing monitoring of the patient as well as communication information exchange among the patient and the support community members);
determining, by the determining module, that the encrypted message was received as part of an established session between the secure messaging service and a user-side instance of a messenger application (paragraph 12 discloses a condition module configured to determine one or more conditions suffered by the patient; paragraph 13 discloses a secure messaging module configured to allow encrypted messages to flow to and from patients that have a relationship with care team members 
Partovi fails to explicitly teach the following limitations met by Pensak as cited: 
receiving, at the communications module, an input indicating that the encrypted message is to perish in accordance with a user option, provided by the user upon being decrypted (column 7, lines 16 – 45 discloses the “Plug-In” at the authoring users computer encrypts the segment (of document), immediately destroys or removes the key (perish) from the authoring user’s computer and deletes the clear text for the segment from the Plug-in, thus by destroying or removing, the document (message) is not stored); 
transmitting the encrypted message to the specified healthcare entity, the encrypted message being accessible by the specified healthcare entity via a healthcare-side instance of the messenger application (column 2, lines 10 – 28 discloses allowing an authoring user to convert a text document to an unreadable form using a strong encryption algorithm and an encryption key, or set of encryption keys.  Pensak does not explicitly disclose a healthcare entity, however, that feature is disclosed by Partovi and discussed above).
The motivation to combine the teachings of Partovi and Pensak is discussed in the rejection of claim 1, and incorporated herein.

Claim 43 (New):  Partovi and Pensak teach the method of claim 42. Partovi teaches the method further comprising:

determining that the specified healthcare entity correlates with the user-defined communication policy (paragraph 88 discloses privacy controls/settings available to users (patient’s) to customize which members of the patient’s support community may see and/or modify/delete/edit different patient related information; paragraph 108 discloses a patient may e-mail or text message (transmission) their heart rate or blood pressure measurements and the information is stored with the patient record).

Claims 26 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi (U.S. Publication Number 2012/0129139 A1) in view of Pensak et al., herein after Pensak (U.S. Patent Number 6,289,450 B1) further in view of Dhoble (U.S. Publication Number 2011/0119076 A1). 

Claim 26 (Currently Amended): Partovi and Pensak disclose the computer program product of claim 23.
Partovi and Pensak fail to explicitly teach the following limitations met by Dhoble as cited:
wherein the indication of the specified healthcare entity is generated by a wired or a wireless network (paragraph 28 discloses the system is applicable to different wireless technologies, system configurations, networks, and transmission protocols; paragraph 30 discloses user location is obtained via a Global Positioning System (GPS); paragraph 38 discloses the healthcare management server may utilize GPS information if the communication instrument(s) is determined to be a mobile device, in addition to information from the user profile database in determining the content and/or format of the provided rich media).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Partovi and Pensak to further include a mobile healthcare manager-based viral sharing provider by providing continuing medical instruction of a user following diagnosis of a medical condition or prescription of a treatment plan for the patient as disclosed by Dhobe.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Partovi and Pensak in this way to provide a consistent multimedia interactive reference standard to maximize personal understanding of health information and coach individuals toward better health outcomes (Dhobe:  paragraph 6).

Claim 39 (Currently Amended): Partovi and Pensak disclose the computer system of claim 33. 
Partovi and Pensak fail to explicitly teach the following limitations met by Dhoble as cited:
 wherein the indication of the transmission location is generated by a wired or wireless network (paragraph 28 discloses the system is applicable to different wireless technologies, system configurations, networks, and transmission protocols; paragraph 30 discloses user location is obtained via a Global Positioning System (GPS); paragraph 38 discloses the healthcare management server may utilize GPS information if the communication instrument(s) is determined to be a mobile device, in addition to information from the user profile database in determining the content and/or format of the provided rich media).
The motivation to combine the teachings of Partovi, Pensak and Dhobe is discussed in the rejection of claim 26, and incorporated herein.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi (U.S. Publication Number 2012/0129139 A1) in view of Pensak et al., herein after Pensak (U.S. Patent Number 6,289,450 B1) further in view of Flatt (U.S. Patent Number 7,558,738 B1). 

Claim 29 (Currently Amended): Partovi and Pensak disclose the computer program product of claim 23.
Partovi and Pensak fail to explicitly teach the following limitations met by Flatt as cited:
Wherein the specified healthcare entity correlates with a picture presented on the display, the picture associated with the specified healthcare entity (column 5, lines 45 – 64 discloses information concerning the clinic and/or department of the healthcare provider may include a photo or image of the healthcare provider; column 6, line 45 through column 7, line 59 discloses a patient may select a physician from a list where the physician profile page may include a photo or image of the physician).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Partovi and Pensak to further include providing a software article, system and method for providing a healthcare referral and notification service including providing a website for which the web site receives requests for patient consultations from a first healthcare provider to be provided by a second provider registered on the website as disclosed by Flatt.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Partovi and Pensak in this way to provide an improved referral process that is less time consuming, less cumbersome, and less expensive (Flatt:  column 2, lines 31 – 34).

Claims 31, 38, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi (U.S. Publication Number 2012/0129139 A1) in view of Pensak et al., herein after Pensak (U.S. Patent Number 6,289,450 B1) further in view of Karamchedu et al., herein after Karamchedu (U.S. Patent Number 8,332,239 B2). 

Claim 31 (Previously Presented): Partovi and Pensak disclose the computer program product of claim 30.
Partovi and Pensak fail to explicitly teach the following limitations met by Karamchedu as cited:
wherein the user and the specified healthcare entity are authenticated to instances of the messenger application, such that the message is transmitted and received as a push message between the instances (column 4, lines 1 – 32 discloses the messaging component may push the message and/or data to the EHR or specialists EHR).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Partovi and Pensak to further include an automatic patient record update enabled clinical messaging including clinical messaging with transmission of a record or data from a sender to a recipient and automatic creation of patient records upon receipt by a recipient as disclosed by Karamchedu.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Partovi and Pensak in this way to provide the exchange of simple text messages and complex, multipart multipurpose internet mail extension encoded files as well as a wide variety of binary attachments (Karamchedu:  column 1, lines 23 – 33).

Claim 38 (Previously Presented): Partovi and Pensak disclose the computer system of claim 37. 
Partovi and Pensak fail to explicitly teach the following limitations met by Karamchedu as cited:
wherein the stored messages are auditable and retrievable for at least a specified amount of time (column 6, lines 50 – 59 discloses an audit trail of data which tracks the transmission of data including when a recipient downloads or prints a message or attachment; claim 6).  
The motivation to combine the teachings of Partovi, Pensak, and Karamchedu is discussed in the rejection of claim 31, and incorporated herein.

Claim 40 (Currently Amended): Partovi and Pensak disclose the computer system of claim 33. 
Partovi and Pensak fail to explicitly teach the following limitations met by Karamchedu as cited:
wherein the secure messaging service allows the user to attach a file to messages (Figure 3; column 4, lines 33 – 43 discloses a message attachment scheme for transmitting and receiving a message with attachments).  
The motivation to combine the teachings of Partovi, Pensak, and Karamchedu is discussed in the rejection of claim 31, and incorporated herein.

Response to Arguments
The Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Section 101 Rejections
The Applicant argues the submitted claimed features of claims 23, 33, and 42 are more than just organizing human activity, as general human activity could not perform the recited steps and do not fall within fundamental economic principles, commercial or legal interactions, and managing personal behavior.  The Examiner disagrees.  Under its broadest reasonable interpretation, the Applicant’s claims are an abstract idea that falls into the grouping of “Certain Methods of Organizing Human Activity” which covers fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people.  The Examiner respectfully submits that the PEG (Patent Eligibility Guidelines) of January 2019 recite that “Certain Methods of Organizing Human Activity” include managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions.  The present claims recite the abstract idea of allowing a patient to select a healthcare entity to receive a secure message.  The present claims recite providing one or more user-selectable options, receive a selection from the one or more user- selectable options comprising at least one compliance parameter; receiving the selection that a message is to be transmitted to a specified healthcare entity, wherein the message is part of a conversation between a user and the specified healthcare entity; prior to facilitating transmission of the message: at least in part in response to the at least one compliance parameter, adding at least one compliance indicator to the message, the at least one compliance indicator indicating whether the user is compliant with the at least one compliance parameter; accessing a user defined-communication policy, the user-

The Applicant argues the claims as a whole integrate the recited judicial exception into a practical application of the exception.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

The Applicant argues claims 23, 33, and 42 qualify as “significantly more” because they require more than a generic computer that performs generic computer functions that are well understood. The Examiner respectfully disagrees. The Applicant’s specification states “Turning now to Figure 9, a computer architecture 900 is illustrated in which at least one embodiment may be employed. Computer architecture 900 includes multiple computer systems including mobile device 901, computer system 911 and any computer systems run by the various healthcare entities 919. As shown in Figure 9, mobile device 901 and computer system 911 each include a processor 902/912 and memory 903/913. Each computing system also includes a communications module 904/914 that allows the computer system to communicate with other computer

901 will be a single, mobile computing device such as a mobile phone (smart phone
or feature phone), laptop, tablet, wearable computing device or other mobile device.
This mobile device 901, however, may include multiple processors or types of memory, and may draw on shared (e.g. cloud) computing resources when necessary or desired. Computer system 911 may be any type of local or distributed computer system, including a cloud computing system. The computer system 911 may also be mobile in some embodiments, and may similarly have any number of physical processors, memory types or other hardware. Each of the computing systems includes modules for performing a variety of different functions.” (paragraph 89 of the originally filed specification).  The generic computer cited by the Applicant is a general link to execute the abstract idea.  The processor, as used in the recited claims, is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

Art Based Rejections
Claim 23:
The Applicant argues if Partovi fails to teach “user-defined communication policy”, then Partovi cannot teach limitations that rely upon the user-defined communication policy.  The Examiner respectfully submits the Applicant’s argument is moot.  The Examiner has applied the Partovi reference to the limitation based on the clarification of the claims in the amendment submitted October 21, 2020.

The Applicant argues Partovi nor Pensak teach “based upon the specified healthcare entity correlating with the user-defined communication policy, determining that the message is to be encrypted.”  The Examiner respectfully disagrees.  The Examiner submits Partovi discloses a patient support community, which includes a patient’s physician(s), nurses, assistants, and ancillary care providers, as well as friends and family selected by the patient (thus correlated with the user-defined communication policy) (paragraph 29).  The system of Partovi discloses the data management module may be configured to store the data, associate data with an actor of the system, and secure the data (encryption, access, authentication), which is interpreted as determining encryption (paragraph 66).  Partovi also discloses the messaging module may be configured to comply with one or more standards, such as HIPAA (Health Information Portability and Accountability Act), and may also include additional security features such as one-way encryption of messages, two-way encryption of messages, and password protection messages (paragraph 73).  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

Claim 25
The Applicant argues Pensak does not expressly or impliedly suggest “after a specified period of time” as required by claim 25.  The Examiner respectfully disagrees.  The Examiner submits the invention of Pensak discloses the encryption key lifetime is very short on the authoring user’s machine – the duration of the key’s existence depends of the speed of the computer which performs the encryption since the key is 

Claim 33
The Applicant argues Partovi cannot teach “the user-defined communication policy comprising a specified healthcare entity selected by a user” and “determine that the transmission location correlates with the user-defined communication policy” because Partovi does not teach access a user-defined communication policy.  The Examiner respectfully disagrees.  The Examiner submits the Applicant’s argument was addressed in the response to claim 23 and is incorporated herein.

Claim 36
The Applicant argues The Applicant argues Pensak does not expressly or impliedly suggest “after a specified period of time” similar to claim 25.  The Examiner respectfully disagrees.  The Examiner submits the Applicant’s argument was addressed in the response to claim 25 and is incorporated herein.


Claim 42
The Applicant argues claim 42 recites a user option, and at most, Pensak teaches an automatic deletion of the message with any variation attributed to computer speed.  The Examiner respectfully disagrees.  The Examiner submits the Applicant’s argument was addressed in the response to claim 25 and is incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626